Citation Nr: 0632037	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-37 076	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION


The veteran had active service from October 1968 to October 
1971.

This appeal is from a January 2004 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for peripheral 
neuropathy.


FINDINGS OF FACT

1.  In October 2004 the veteran filed a Substantive Appeal 
from a January 2004 rating decision that denied the benefit 
sought on appeal.

2.  On September 27, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification by 
telefacsimile from the veteran, through his representative, 
that he wished to withdraw the instant appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).

VA denied service connection for peripheral neuropathy, 
claimed as due to exposure to Agent Orange, in a January 2004 
rating decision.  The veteran filed a notice of disagreement 
to initiate an appeal in March 2004.  In October 2004 he 
filed an Appeal to the Board of Veterans' Appeals in response 
to the RO's September 2004 statement of the case.

The appellant, through his authorized representative, has 
withdrawn this appeal; hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


